Citation Nr: 0208403	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-07 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for intervertebral disc syndrome for the period prior 
to July 1997.

2.  Entitlement to a disability rating in excess of 40 
percent for intervertebral disc syndrome for the period prior 
to January 1999.

3.  Entitlement to a higher disability rating for bronchial 
asthma, current evaluated at 10 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1976, a two week period in August 1980, and from July 1991 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, among other things, denied a 
rating in excess of 20 percent for the veteran's back 
disorder, then classified as lumbar strain with degenerative 
changes evaluated under Diagnostic Code 5010-5292.  While the 
appeal has been pending, the RO, among other things, 
increased the rating for the veteran's back disorder to 40 
percent effective in July 1997, and to 60 percent effective 
in January 1999.  The veteran's back disorder is currently 
classified as intervertebral disc syndrome and is rated as 60 
percent disabling under Diagnostic Code 5293.  This is the 
maximum available rating under this code or under any other 
applicable code.  The United States Court of Appeals for 
Veterans Claims (Veterans Claims Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  As the veteran was not granted the maximum 
available rating for the entire period of the appeal, this 
matter remains in appellate status.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  During the entire time on appeal, the veteran's low back 
disability has been characterized by persistent complaints of 
low back pain, and objective evidence of muscle spasm and 
weakness, limitation of motion, and diminished knee and ankle 
jerks. 

3.  Between July 1997 and January 1999, the veteran's low 
back disability was characterized by subjective complaints of 
back pain and X-ray evidence of degenerative disc disease 
with muscle spasms.  The veteran's low back disability is 
consistent with pronounced intervertebral disc syndrome.

4.  The veteran's asthma is manifested by subjective 
complaints of chronic cough, sputum, chest tightness, and 
mild wheezing, and objective findings of daily use of 
inhalers and one hospitalization for exacerbation of asthma 
in 1999.  Pulmonary function testing (PFT) reveals FEV-1s in 
the 80-100+ percent of predicted value range.

5.  Since January 1999, the veteran has been in receipt of a 
total disability rating for individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 60 percent 
for intervertebral disc syndrome have been met for the entire 
time on appeal.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5289, 5292, 5293, 5295 (2001). 

2.  The criteria for a disability evaluation of 30 percent, 
but no more, for bronchial asthma have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.97, DC 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

Further, in evaluating increased ratings for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, in DeLuca, the Board was directed to 
consider whether a veteran's complaints of shoulder pain 
could significantly limit functional ability during flare-ups 
or when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 207.

Intervertebral Disc Disease

Historically, the veteran was initially granted service-
connection for a low back disability by rating decision dated 
in March 1996 and the RO assigned a 20 percent rating 
effective from June 1992.  In March 1997, he filed the 
current claim for an increased rating.  The RO subsequent 
increased his disability rating to 40 percent effective from 
July 1997, and then to 60 percent effective from January 
1999.

Relevant Laws and Regulations.  The RO rated the veteran's 
low back disability under DC 5293 for intervertebral disc 
syndrome.  The Board will also consider DCs 5003-5010, 5289, 
5292, and 5295 for arthritis, lumbar ankylosis, limitation of 
motion, and lumbosacral strain, respectively.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Factual Background.  In a June 1997 VA examination report, 
the veteran complained of low back pain with occasional 
radiation to the right knee and cramping in the right great 
toe and right calf, worsening with sitting or standing.  He 
reported severe low back pain attacks two times per year.  
Physical examination revealed no postural abnormalities or 
fixed deformities of the back.  There was evidence of 
moderate lumbosacral paravertebral muscle spasm.  Range of 
motion was reported as forward flexion to 60 degrees, 
backward extension and right and left lateral flexion to 30 
degrees, and left and right rotation to 35 degrees.  There 
was no objective evidence of pain on motion with any 
movement, and no muscle atrophy of the lower extremities.  He 
had normal muscle strength in both legs and a normal gait 
cycle, but a diminished left ankle jerk, which the examiner 
indicated damage to the left S1 root, and a diminished right 
knee jerk, which indicated damage to the L4 root.  The final 
diagnoses included lumbar strain with degenerative changes, 
bilateral central L4-L5 and right L5-S1 herniated nucleus 
pulposus with compression of the right S1 root by CT scan, 
and right L4 and left S1 lumbar radiculopathy.

A July 1997 CT scan report of the lumbar spine reflected an 
L4-L5 broad base central-bilateral paracentral herniation 
causing compression upon the ventral aspects of the thecal 
sac.  The report reflected that the finding was abnormal and 
attention was needed.  There was also right paracentral 
herniation causing compression and posterior displacement of 
the proximal right sided S1 nerve root, a minimal bulging 
disc at L3-4 without herniation or stenosis, and minimal 
lower lumbar spondylosis deformans.

A January 1998 CT scan showed loss of lumbar lordosis and 
degenerative dehydration of the L4-L5 and L5-S1 
intervertebral disc, but no evidence of bony spinal canal 
stenosis or neural foramina compromise.  The final diagnoses 
included small central L5-S1 herniated nucleus pulposus 
without thecal sac compromise, degenerative disc disease at 
the L4-L5 level without significant posterior bulge or 
evidence of disc herniation, and lumbar paravertebral muscle 
spasm.

In a January 1999 VA spine examination report, the veteran 
complained of severe low back pain with radiation to the 
right leg associated with cramps, worse in the right great 
toe and left leg.  He denied use of painkillers but had 
received injections for pain control on three to four 
occasions in the past year.  The pain was aggravated by 
sitting and standing for long periods and alleviated by 
medication.  He complained of difficulty bending and could 
not run or exercise.  He was unemployed.  

Physical examination revealed range of motion as forward 
flexion to 20 degrees, lateral flexion to 10 degrees, 
backward extension to 15 degrees, and rotations to 15 
degrees.  He complained of pain on all motion.  There was 
moderate objective evidence of painful motion, objective 
evidence of moderate lumbosacral spasm, objective evidence of 
mild weakness of both ankles dorsiflexor muscles and extensor 
hallucis longus with muscle strength graded at 4/5.  There 
was moderate tenderness to palpation on the lumbosacral 
paravertebral muscles and moderate muscle spasms.  There were 
no postural abnormalities or fixed deformities.  Muscle 
atrophy of the calves was noted, with positive straight leg 
raises, diminished knee jerks indicating damage throughout 
the right L4 nerve root, and diminished pinprick and smooth 
sensation on the right L4, L5, and S1 dermatomes of the leg.  
The final diagnoses included lumbar strain with degenerative 
joint disease, bilateral central L4-L5 and right L5-S1 
herniated nucleus pulposus with compression of the right S1 
nerve root, and right L4, left S1 lumbar radiculopathy.  

A January 2000 nerve conduction study showed no evidence of 
active motor radiculopathy.  A February 2000 MRI report 
reflected disc desiccation changes at L5-S1 and L4-L5, a 
small broad-based right paracentral disc herniation at L5-S1 
causing some compression of the adjacent dural sac, L4-L5 
posterior concentric bulging disc without definite dural sac 
or nerve root compression, straightening of the lumbar 
lordosis suggesting muscle spasms, and degenerative disc 
disease at L4-L5 and L5-S1.  Private and VA outpatient 
treatment records show on-going treatment for back pain.

At a personal hearing in May 2000, the veteran testified that 
he was unemployed but previously worked as a switchboard 
operator until 1995 but was separated from his job because of 
absences for medical appointments.  He related that he 
received Social Security Administration (SSA) benefits due to 
his back and asthma.  He indicated that he sought follow-up 
treatment monthly for his back, had undergone physical 
therapy, used a back brace, was on medication, and used a 
TENS unit for back pain.  He complained of weakness and was 
in constant pain.

SSA records which were subsequently added to the record 
include an April 1997 decision of an Administrative Law Judge 
who found that the veteran suffered from severe psychotic 
depression, degenerative changes in the spine, and asthma.  
The veteran was found to be disabled for SSA purposes since 
July 1995.  A SSA disability determination dated in February 
2001 reflects that the primary diagnosis was affective 
disorders and the secondary diagnosis was lumbalgia.

In a May 2000 VA spine examination report, the veteran 
complained of constant, gripping pain which radiated down 
both lower extremities to all toes, an intense burning 
sensation running down both lower extremities, and numbness 
and cramps of both gastrocnemius.  He was unable to walk long 
distances, hold the same position, stand or sit for a long 
time, or participate in sports.  Physical examination 
revealed range of motion as flexion to 60 degrees, extension 
to 10 degrees, lateral bending to 15 degrees, bilaterally, 
and left and right rotation to 20 degrees.  Motion was 
painful from 30-60 degrees.  There was tenderness to 
palpation and severe spasms at the bilateral paravertebral 
muscles of L4-S1 but no postural abnormalities.  Musculature 
of the back was symmetrical, manual muscle testing was 5/5, 
straight leg raises were positive, and deep tendon reflexes 
were 1+ to 2+.  There was no atrophies of the lower 
extremities.  The final diagnosis was right L4 radiculopathy, 
left S1 radiculopathy, degenerative disc disease of L5-S1 and 
L4-L5, herniated nucleus pulposus and bulging disc of L4-L5, 
and lumbar strain.

A January 2001 neurological evaluation apparently undertaken 
for purposes of SSA benefits showed that the veteran 
complained of lumbar pain.  Physical examination revealed 
increased lumbar tone with tenderness to palpation and no 
involuntary movements, but the veteran wore a lumbar corset.  
Strength was 5/5, bilaterally.  He walked with a cane and 
could walk without the cane but was unable to stand over 
heels and toes.  Straight leg raising was negative in the 
sitting position.  Reflexes were 2+, and the veteran reported 
hypesthesia to pinprick in both legs.  The clinical 
assessment was chronic lumbar musculoskeletal pain.

Legal Analysis.  After a review of the claims file, the Board 
finds that the veteran is entitled to a 60 percent disability 
rating for the entire time on appeal.  Specifically, the 
Board notes that the veteran filed his current claim in March 
1997.  Shortly thereafter, a VA examination reflected 
complaints of persistent back pain, muscle spasms, diminished 
ankle and knee jerks, and confirmed X-ray evidence of a 
herniated nucleus pulposus with compression of the L4, L5, 
and S1 nerve root.  Although there was no evidence of muscle 
atrophy and only moderate limitation of motion, the Board is 
persuaded that the veteran's over-all disability picture was 
more consistent with pronounced intervertebral disc syndrome 
and a 60 percent disability rating is warranted.

The Board is also persuaded by the on-going medical evidence 
of persistent pain, muscle spasms, degenerative disc disease, 
compression of the nerve roots, and limitation of motion as 
demonstrated in subsequent VA examinations and private and VA 
outpatient treatment records.  Of note, a January 1998 CT 
scan showed loss of "lumbar lordosis and degenerative 
dehydration" of the disc, in a January 1999 VA examination, 
the veteran complained of "severe" low back pain with 
radiation to the legs and had received injections of pain 
medication for relief, and in a January 2000 physical therapy 
note, he had difficulty walking and doing physical 
activities.  Therefore, the Board finds that the disability 
picture warrants a 60 percent rating for the entire time on 
appeal.

The Board notes that a higher than 60 percent rating is not 
available under any of the relevant diagnostic codes 
regardless of the severity of his low back disability.  
Inasmuch as there is no indication of a complete bony 
fixation of the spine in an unfavorable angle with marked 
deformity and involvement of major joints, there is no a 
basis for a higher disability rating.

Recognizing this limitation under the rating schedule, the 
Board has considered whether the veteran's disability is so 
unusual that it should be compensation outside of the regular 
schedular.  Under 38 C.F.R. § 3.321(b)(1), where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
While the veteran indicated that he was unable to work due to 
his back disability, the evidence shows that he has been in 
receipt of SSA disability benefits primarily due to a 
psychiatric disorder.  Further, while he was unemployed 
during the entire time on appeal, there is no evidence that 
it was due to his service-connected back disability, nor was 
he hospitalized during this period due to a back disorder.  
Finally, the Board notes that the veteran is in receipt of a 
total disability rating for individual unemployability 
effective January 1999.  Therefore, his inability to work has 
been considered and there is no basis for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

Bronchial Asthma

Historically, the veteran was initially service-connected for 
asthma by rating decision dated in March 1996.  In March 
1997, he filed a claim for an increased rating.  Shortly 
before the veteran filed the current claim, the regulations 
regarding the respiratory system, including those associated 
with asthma, were changed effective in October 1996.  Due to 
the timing of his claim, only the amended respiratory 
regulations will be considered.  

Relevant Laws and Regulations.  The RO has rated the 
veteran's bronchial asthma under DC 6602.  Under the current 
regulations, PFT testing with an FEV-1 less than 40-percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  An FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
warrants a 60 percent rating.  An FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication warrants a 30 percent rating.  
Finally, an FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy warrants a 10 percent rating.  38 
C.F.R. § 4.97, DC 6602 (2001).  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

Factual Background.  In a June 1997 VA examination report, 
the veteran complained of asthma while serving in the Persian 
Gulf and a chronic cough with yellowish-greenish sputum and 
almost daily chest tightness and mild wheezing.  He reported 
severe chest tightness with loud wheezing and dyspnea once or 
twice a month.  Medications include over-the-counter Bronkaid 
and oral Theophylline.  He had been seen in the emergency 
room two weeks previous with a severe attack of asthma.  
Physical examination revealed no clubbing, cyanosis, cor 
pulmonale, dyspnea on effort, or history of recent 
respiratory infection.  The final diagnosis was bronchial 
asthma.

Pulmonary function testing dated in June 1997 showed an FEV-1 
of 82 percent of predicted value.  The FEV-1/FVC is 
unreported.  The clinical interpretation was mild obstructive 
ventilatory defect, excellent response to bronchodilators, 
normal acid base balance, and no hypoxemia.  Outpatient 
treatment records show use of daily Theophylline and oral 
inhalers.

VA hospital records reflect that the veteran was hospitalized 
in January 1999 with an exacerbation of bronchial asthma.  He 
was treated with intravenous steroids and discharged four 
days later.  In an August 1999 outpatient treatment note, he 
reported feeling fine and was noted to have poor compliance 
with his medication.  At a personal hearing in May 2000, he 
testified that he used asthma medication daily.  He related 
that he was hospitalized the previous year for asthma but was 
generally able to control the condition with use of daily 
medication at home.  

In a May 2000 VA respiratory examination, the examiner noted 
a history of one hospitalization in January 1999 for asthma 
and several medications for asthma treatment.  The veteran 
complained of a productive cough of whitish sputum but denied 
hemoptysis or anorexia.  He reported asthma attacks once per 
week, controlled with medication.  Without medication, he 
related that the attacks occurred daily.  Physical 
examination revealed diffused expiratory wheezes and rhonchus 
in all lung fields with a prolonged expiratory phase.  There 
was no evidence of clubbing or cyanosis.  The final diagnosis 
was asthma.  Pulmonary function testing dated in May 2000 
showed an FEV-1 of 113 percent of predicted value.  The FEV-
1/FVC was unreported.    

Legal Analysis.  Based on a review of the evidence, the Board 
finds that a 30 percent disability rating, but no more, is 
warranted under the amended respiratory regulations.  First, 
while the Board observes that the veteran underwent PFT 
testing in June 1997, which showed a FEV-1 of 83 percent of 
predicted value, consistent with a 10 percent disability 
rating, there is evidence that he required daily 
bronchodilators therapy in the form of, among other things, 
Theophylline.  As such, the Board finds that a 30 percent 
disability rating is warranted for use of daily therapy.  
However, more recent PFTs dated in May 2000 show a FEV-1 of 
113 percent predicted, which will not support a higher than 
30 percent rating.

Further, there is no evidence of monthly exacerbations or 
three per year courses of systemic corticosteroid treatment.  
Specifically, outpatient treatment records show sporadic 
treatment for asthma-related symptoms.  In addition, it 
appears that the veteran has reported that he generally felt 
well and was able to control his condition with his home 
medications.  Further, while he was hospitalized in January 
1999 for an exacerbation of asthma, it appears that this 
incident was his only hospitalization.  Therefore, the Board 
finds no evidence of monthly visits to the physician for 
exacerbations and notes that outpatient treatment records 
suggest no more than routine follow-up visits to his treating 
physician.  As such, the Board recognizes that the veteran 
has been prescribed multiple medications for treatment of 
asthma, but has only been treated on one occasion (during his 
hospitalization) with systemic steroids.  Therefore, his use 
of systemic corticosteroids does not satisfy the 60 percent 
criteria for asthma.  

The record clearly establishes that the veteran has 
experienced recurrent episodes of asthma, which have required 
continuous, on-going management with multiple prescription 
drugs to alleviate his symptomatology.  However, a single 
hospitalization in January 1999 for an exacerbation of his 
respiratory symptomatology but no additional treatment for 
exacerbations does not support a higher rating at this time.  
Moreover, an overall review of the medical evidence suggests 
that the veteran's asthma disability is under relative 
control for rating purposes as he had not had monthly doctor 
visits for exacerbations nor the need for intermittent 
systemic steroids (defined as at least three times per year).  
Therefore, the Board concludes that the veteran's service-
connected asthma is appropriately compensated by the 
assignment of a 30 percent disability evaluation, but no 
more.  

The Board has considered the veteran's written statements and 
sworn testimony that his disabilities are worse than 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the objective medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.

With respect to both claims, the Board recognizes VA's duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran.

Finally, in considering the veteran's claims, the Board has 
applied the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Next, the veteran underwent multiple VA 
examinations specifically to address the issues on appeal.  
Moreover, the veteran requested and was provided with a 
hearing before a Hearing Officer at the RO.  Next, the RO 
notified the veteran of his due process rights by letter 
dated in December 2001.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

A rating of 60 percent for intervertebral disc disease is 
granted for the entire period of the current appeal subject 
to the law and regulations governing the award of monetary 
benefits.

A rating of 30 percent, but no more, for bronchial asthma is 
granted subject to the law and regulations governing the 
award of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

